
	
		II
		Calendar No. 1
		111th CONGRESS
		1st Session
		S. 1
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Reid (for himself,
			 Mr. Levin, Mr.
			 Kerry, Mr. Kennedy,
			 Mr. Begich, Mrs. Boxer, Mr.
			 Durbin, Mr. Menendez,
			 Mr. Bingaman, Mr. Casey, Mr.
			 Lautenberg, Ms. Stabenow,
			 Mrs. McCaskill, Mr. Lieberman, Ms.
			 Klobuchar, Mrs. Clinton,
			 Mr. Schumer, and
			 Mr. Brown) introduced the following bill;
			 which was read the first time
		
		
			January 7, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To create jobs, restore economic growth, and strengthen
		  America's middle class through measures that modernize the nation's
		  infrastructure, enhance America's energy independence, expand educational
		  opportunities, preserve and improve affordable health care, provide tax relief,
		  and protect those in greatest need, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Recovery and Reinvestment
			 Act of 2009.
		2.Job creation,
			 economic growth, and a strong middle classIt is the sense of Congress that Congress
			 should enact, and the President should sign, legislation to create jobs,
			 restore economic growth, and strengthen America's middle class through measures
			 that—
			(1)modernize the
			 nation's infrastructure;
			(2)enhance America's
			 energy independence;
			(3)expand
			 educational opportunities;
			(4)preserve and
			 improve affordable health care;
			(5)provide tax
			 relief; and
			(6)protect those in
			 greatest need.
			
	
		January 7, 2009
		Read the second time and placed on the
		  calendar
	
